Exhibit 10.2

 

LOGO [g53159image001.gif]

 

Banc of America Leasing & Capital, LLC

  Equipment Security Note Number 17608-70001

--------------------------------------------------------------------------------

This Equipment Security Note No. 17608-70001, dated as of July 20, 2007 (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Casual Male Retail Group, Inc. (“Borrower”). All capitalized terms used
herein and not defined herein shall have the respective meanings assigned to
such terms in the Master Agreement. If any provision of this Equipment Note
conflicts with any provision of the Master Agreement, the provisions contained
in this Equipment Note shall prevail. Borrower hereby authorizes Lender to
insert the serial numbers and other identification data of the Equipment, dates,
and other omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity   

Description

  

Serial Number

  

Cost

      See Exhibit A attached hereto   

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location   

Address

  

City

  

County

  

State

  

ZIP

         See Exhibit B attached hereto   

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $17,375,631.94, together with interest thereon
as provided herein. This Equipment Note shall be payable by Borrower to Lender
in 48 consecutive monthly, installments of principal and interest (the
“Payments”) commencing on August 20, 2007 (the “Initial Payment”) and continuing
thereafter through and including July 20, 2011 (the “Maturity Date”)
(collectively, the “Equipment Note Term”). Each Payment shall be in the amount
provided below, and due and payable on the same day of the month as the Initial
Payment set forth above in each succeeding payment period (each, a “Payment
Date”) during Equipment Note Term. All interest hereunder shall be calculated on
the basis of a year of 360 days comprised of 12 months of 30 days each. The
final Payment due and payable on the Maturity Date shall in any event be equal
to the entire outstanding and unpaid principal amount of this Equipment Note,
together with all accrued and unpaid interest, charges and other amounts owing
hereunder and under the Master Agreement.

(a)    Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding for any calendar month or portion thereof, at a per annum rate of
interest equal to (i) one and  75/100 percent (1.75%) plus the rate of interest
equal to the “average of interbank offered rates for dollar deposits in the
London Market based on quotations of sixteen (16) major banks” for a term of 30
days as published in the Wall Street Journal under a heading entitled “Money
Rates, London Interbank Offered Rates (LIBOR)” or any future or substitute
heading, on the fifteenth day of the month preceding the Payment Date for the
applicable Payment, or (ii) if less, the highest rate of interest permitted by
applicable law (the “Interest Rate”).

 

Page 1 of 2



--------------------------------------------------------------------------------

(b)    Payment Amount.

The amount of each Payment shall consist of $361,992.33 of principal, plus all
interest accrued at the Interest Rate.

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since May 5, 2007;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: CASUAL MALE RETAIL GROUP,
INC. By:   /S/    DAVID R. COURNOYER             By:   /S/    DENNIS R.
HERNREICH        

Printed Name:

Title:

 

David R. Cournoyer

Senior Vice President

   

Printed Name:

Title:

 

Dennis R. Hernreich

Executive Vice President, Chief Financial Officer,

Chief Operating Officer and Treasurer

 

Page 2 of 2